In his motion for rehearing appellant again insists that error is shown in his bills of exceptions two, three, four and seven. We have re-examined them in the light of the motion. Appellant takes the position that Allen, the party alleged to have been robbed, had testified on the trial differently from the testimony given by him on the habeas corpus proceeding and that appellant was curtailed in his cross-examination of Allen regarding the discrepancy in his testimony. All of Allen's testimony given on the habeas corpus hearing found its way into the record and is before us. We have been able to discover little, if any, variance in the statement made by him on the trial and as made upon the habeas corpus hearing, and no variance which appears to be of a material character. We are still unable to discover that appellant was deprived of any substantial right by the rulings complained of. We have examined other bills of exception referred to in appellant's motion and believe that they were properly disposed of in the original opinion.
The motion for rehearing is overruled.
Overruled. *Page 214